Title: To James Madison from George Lee Turberville, 20 January 1790
From: Turberville, George Lee
To: Madison, James


My dear sir—
Epping Richmond County Virginia
January 20th. 1790.
An opportunity occurring to a post office—enables me to consign a few lines to you—to assure you that I am still sensible of the obligations that Myself my posterity & my fellow citizens are under to you—who have devoted Your life hitherto to the formation of such measures as tend to the promotion of general happiness.
I was not a little disappointed that you did not visit Richmond during the session. I had flatter’d myself once more to have had the pleasure of meeting with you. My retired situation from your walks—almost prohibits the most distant hope of seeing you a Visitant at my Cottage.
A word or two of Politics—how comes it to pass that the secretary of the Treasury has undertaken to repeal a Law of the United States? The Law says that the Duties shall be paid in Actual specie only. The secratary in his Letters to the Naval Officers here (& particularly to Mr. Hudson Muse Collector of Rappahannoc)—directs them to receive the notes of the Banks of Newyork & Philadelphia—this may open a speculation—distructive not only to this state by drawing all the specie from it—but ultimately it may be ruinous to the United States. But at any rate the precedent to me is a very disagreeable one.
The fate of the amendments here—you know. Remember that the house of Representatives passed them by a majority of thirteen the senate alone occasion their non-adoption.
We earnestly wish to know whether the senate really are shut up from the world whilst they deliberate as a part of the Legislature. All reports from Newyork assert that they are shut up. But our senator I have been told declares that one door is always open for any persons to listen to their debates through.
Not having half an hour’s notice & several other Letters to write—be pleased accept my best wishes—& beleive me to remain with great regard & Affection Dear sir yrs. Most respectfully
George Lee Turberville
What news from France?
